NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1181-17T3

HACKENSACK CITY,

          Plaintiff-Respondent,

v.

BERGEN COUNTY,

     Defendant-Appellant.
_____________________________

                    Submitted October 29, 2018 – Decided November 16, 2018

                    Before Judges Messano, Gooden Brown and Rose.

                    On appeal from Tax Court of New Jersey, Docket No.
                    12823-94.

                    Santo T. Alampi, attorney for appellant.

                    O'Donnell McCord, PC, attorneys for respondent
                    (Jason A. Cherchia, on the brief).

PER CURIAM
      We have been advised prior to argument that this matter has been amicably

adjusted and the parties have stipulated to the dismissal of this appeal.

Accordingly, the appeal is dismissed with prejudice and without costs.




                                                                         A-1181-17T3
                                      2